PER CURIAM
*718Julius White ("White") appeals from the trial court's judgment, entered after a jury found him guilty of second-degree robbery. On appeal, White argues that the State presented insufficient evidence to support his conviction. Because the State offered evidence that White stole money from Victim and bit Victim to accomplish the theft, the jury heard sufficient evidence to support White's second-degree-robbery conviction.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).